Citation Nr: 1035928	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-33 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from December 1974 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, 
increasing the Veteran's disability rating to 30 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to a disability rating 
in excess of 30 percent for his service-connected COPD.  However, 
as outlined below, additional evidentiary development is 
necessary before appellate review may proceed on this matter.  

The Veteran was afforded a VA respiratory examination in February 
2009.  The examiner noted that pulmonary function testing was 
performed, and the Veteran had a Forced Expiratory Capacity (FEC) 
of 64 percent predicted, a Forced Expiratory Volume in one second 
(FEV-1) of 70 percent predicted, and a Forced Expiratory Flow 
rate (FEF) of 73 percent predicted.  The examiner concluded that 
this was suggestive of mild obstructive airway disease.  

Based on the above evidence, the Veteran's claim for an increased 
disability rating was denied.  However, this examination is not 
sufficient for VA rating purposes.  Diagnostic Code 6604, which 
is used for rating COPD, notes that the next-higher disability 
rating of 60 percent is warranted when the Veteran has an FEV-1 
of 40 to 55 percent predicted, or, a forced expiratory volume in 
one second as percent of forced vital capacity (FEV-1/FVC) of 40 
to 55 percent, or, a diffusion capacity of carbon monoxide (DLCO) 
of 40 to 55 percent predicted, or, a maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. 
§ 4.97.  However, the February 2009 VA examiner did not indicate 
what the findings were for FEV-1/FVC, DLCO or maximum oxygen 
consumption.  Once VA undertakes to provide a VA examination it 
must ensure that the examination is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

Without the above information a proper disability rating cannot 
be assigned.  As such, the Veteran should be scheduled for a new 
VA examination that takes into consideration all of the 
applicable rating criteria.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran for a 
VA respiratory examination before an 
appropriate specialist to determine the 
current level of disability due to his 
service-connected chronic obstructive 
pulmonary disease (COPD).  Pulmonary function 
testing (PFT) should be performed, and the 
examiner should indicate the results for FEV-
1 percent predicted, FEV-1/FVC percent, DLCO 
percent predicted and the maximum oxygen 
consumption.  A copy of the PFT results 
should be included with the examination 
report.  The examiner should also comment as 
to whether this disorder has associated cor 
pulmonale (right-sided failure of the heart), 
right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or episodes of acute 
respiratory failure, or requires the use of 
outpatient oxygen therapy.  

2.  The AMC should read all medical findings 
obtained to ensure that the remand directives 
have been accomplished, and should return the 
case to the examiner if all findings 
requested are not provided.

3.  The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
and an appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


